Title: To George Washington from Jeremiah Olney, 7 October 1793
From: Olney, Jeremiah
To: Washington, George


          
            Sir.
            Custom-House, District of Providence7th October 1793.
          
          Permit me respectfully to address you on the subject of appointing a Person to succeed
            the late William Channing Esquire, deceased, in the Office of District Attorney for the
            State of Rhode-Island. I have been informed that some Merchants and other respectable
            Characters have recommended to you David Howell Esquire, to succeed to that Office; and
            from a full conviction in my Mind that the leading Merchants in this Town have long had,
            and still have, an undue influence over him, I am induced, Sir, to step forward and
            discharge (with great deference, and in confidence) what I conceive to be my Duty, by
            giving this information for your consideration. It appears to me of the first importance
            that the District Attorney should be a Gentleman of Independent Principles, and that he
            should cooperate, on all occasions, with the Officers of the Customs, so far as the exercise of their Duty shall be perfectly consistent with
            the Law, and their Instructions from the principal Officer of the Treasury Department. I
            should have remained silent on the subject (because I feel a delicacy in an
            interference) had not the Gentlemen recommended a Man who, I am perswaded, should he be
            appointed, will for the reason offered, rather embarrass than support me in a just and
            impartial execution of my Duty; in the exercise of which I have heretofore experienced
            very great opposition from an unfriendly Disposition manifested by some influential
            mercantile Characters, who have taken unwearied pains to swerve me from my Duty, and
            thereby establish practices in this District, which were inadmissible by Law, and which,
            had they obtained, would have very much endangered the collection of the Revenue; of
            which the Secretary of the Treasury has a perfect knowledge, and will, if necessary,
            acquaint you with.
          I now beg leave, Sir, most respectfully, to mention David Leonard Barnes Esquire of
            this Town, Attorney at Law, as a Gentleman well qualified to fill the Office of District
            Attorney: he ⟨is⟩ justly esteemed for his independent Principles, probity and tallents
            in the Law, and will do honor to the appointment, should he fortunately obtain it; and
            who, I am perswaded, will on all occasions, co-operate with the Officers of the Customs
            in a faithful and impartial executi⟨on⟩ of the revenue Laws, so essential to the support
            of the National Government. I have the honor to be, Very respectfully, Sir, Your Most
            Obedt and Most Hume Servant
          
            Jereh Olney Collr
          
        